Case 3:18-cv-10500-AET-LHG Document 86 Filed 01/10/19 Page 1 of 1 PageID: 1241




                                          UNITED STATES DISTRICT COURT
                                                      for the
                                             DISTRICT OF NEW JERSEY

              LAUREN HALL,


                               Plaintiff(s),                      REQUEST BY LOCAL COUNSEL
                                                                  FOR PRO HAC VICE ATTORNEY TO
              v.                                                  RECEIVE ELECTRONIC
                                                                  NOTIFICATION
               WELCH FOODS, INC., A COOPERATIVE
               and THE PROMOTION IN MOTION
               COMPANIES, INC.                                    Civil Action No. 18-CV-10500-AET(LGH)
                          Defendant(s)




              Request is hereby made by local counsel for pro hac vice counsel to receive electronic notifications in the
   within matter, and it is represented that:

                   1.   An order of the Court granting a motion to appear pro hac vice in the within matter has
                        been entered; and

                   2.   If admission was granted after March 22, 2005, the Admission Fee, in the amount of $150,
                        pursuant to L.Civ.R. 101.1(c)(3), has been paid to the Clerk of the Court.


                                                                                     /s/ Michael Mietlicki
                                                                                      Signature of Local Counsel


   PRO HAC VICE ATTORNEY INFORMATION:


   Name:                 Kim E. Richman
                        ____________________________

   Address:              81 Prospect Street
                        ____________________________

                         Brooklyn, New York 11201
                        ____________________________

                        ____________________________

                        ____________________________

   E-mail:               krichman@richmanlawgroup.com
                        ____________________________
                        (One email address only)




                                                                                                                    DNJ-CMECF-002 |
